      Case 2:18-cv-09253-JCZ-JVM Document 85-2 Filed 11/04/20 Page 1 of 6




                                UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF LOUISIANA

KENNETH NASSET             * CIVIL ACTION NO. 18-9253
                       Plaintiff,
                           *
                           * JUDGE ZAINEY
                           *
VERSUS                     * MAG. VAN MEERVELD
                           *
UNITED STATES OF AMERICA   * SEC. A(1)
                           *
                Defendant. *
****************************


        SUR-REPLY TO USA’S THIRD MOTION FOR SUMMARY JUDGMENT

MAY IT PLEASE THE COURT:

       Plaintiff, Kenneth Nasset (“Nasset”), files this brief Sur-Reply to the Defendant’s

Out-Of-Time Reply to the Third Motion for Summary Judgment (R. Doc. 84) to address new

arguments made by the Defendant.1          Defendant filed two duplicate Motions for Summary

Judgment (R. Doc. 75) and (R. Doc. 62) one which corrects the caption and both noticed for

October 14, 2020. Plaintiff has responded once (R. Doc. 72) and files this brief Sur-Reply in

response to both motions so that additional argument pertinent to the motion can be submitted.

    1. Plaintiff has established issues of fact for informed consent action.

       Defendant argues that Plaintiff was informed of “all material risks” of taking a TNF

inhibitor and mischaracterizes the Plaintiff’s expert testimony arguing that Dr. Levin, admitted

that he does not prescribe Enbrel “often” and is unfamiliar with risks of taking Enbrel.




1
 The Defendant Noticed both motions for October 14, 2020 but filed the Reply after the submission date
on October 27, 2020.


                                             Page 1 of 6
        Case 2:18-cv-09253-JCZ-JVM Document 85-2 Filed 11/04/20 Page 2 of 6




         During the deposition, Dr. Levin was asked “have you ever written a prescription for

Humira or Enbrel” to which he responded “I would say maybe a dozen.”2 Dr. Levin previously

explained that in addition to those prescriptions, he administered orders at his infusion site of

Enbrel and Humira and that he was responsible for actually writing those orders.3              The

Defendant never followed up to ask Dr. Levin how many times he wrote orders for either

Humira or Enbrel.

         Dr. Levin testified regarding the existence of a material risk. Dr. Levin unequivocally

stated that there was a warning for heart disease on the Enbrel box label and that it states

“congestive heart failure, worsenting or new onset may occur” and that Enbrel causes heart
                                     4
failure as a known side effect.          Dr. Meredith Barr also stated that Enbrel causes myocyte

toxicity and that it was unsafe to continue in somebody with heart failure.5 These doctors’

deposition testimony stands in contrast to Dr. Wilson, a Rheumatologist and Dr. Emejuaiwe’s

statements, neither of which state whether it's a “material risk” but rather state that it's a “low

risk.” The legal element requires the existence of “material risk” not whether a risk is low or

high.

         Plaintiff has previously moved to strike Dr. Emejuawie’s statement because it was not

disclosed in Expert Designations and that motion is still pending before the Court.6

Nevertheless, Mr. Nasset disputes that Dr. Emejuaiwe advised him of the box label warning of

congestive heart failure and offers in support a contemporaneous statement submitted to the VA

in support of his VA claim made at or about the time he saw Dr. Emejuaiwe which Defendant


2
  Exhibit 1- Deposition of Dr. Levin Pg. 25, ln 19-25
3
  Exhibit 1- Deposition of Dr. Levin Pg. 26
4
  Exhibit 1- Deposition of Dr. Levin Pg. 56-59
5
  Exhibit 2- Deposition of Meredith Barr Pg. 51 24-25 and Pg. 52 ln 1-3
6
  R. Doc. 65


                                              Page 2 of 6
      Case 2:18-cv-09253-JCZ-JVM Document 85-2 Filed 11/04/20 Page 3 of 6




cites in their motion.7

        Second, with respect to whether the physicians disclosed the risks to the patient, Dr.

McGrath testified that heart risks were not part of his discussion.8 Additionally, Mr. Nasset

disputes that Dr. Emejuaiwe gave him any additional information regarding that was already

prescribed by Dr. McGrath. Dr. Levin testified that it was an ethical duty and a community

standard to get written consent for Enbrel.9 No written consent exists in this case. Thus, there is a

material fact regarding the credibility of Dr. Emejuaiwe and Mr. Nasset’s testimony regarding

verbal discussions which occurred ​after Dr. McGrath prescribed Enbrel. ​Further, there is no

mention in the medical records, discovery, nor did Defendant even designate Dr. Emejuawie as

an expert until now, after the expert deadline has passed. ​Third, with respect to whether that

disclosure of the risk would have led a reasonable patient in plaintiff’s position to reject the

medical procedure or choose a different course of treatment, Plaintiff submitted a declaration

that he would not have chosen this medication if he knew there was even a small chance of

having congestive heart failure.

        Lastly, with respect to whether a causal connection between the failure to inform a

patient of the risk, Dr. Levin clearly indicates in his deposition that Enbrel caused his heart

attack because of the side effects and temporal proximity and that a cardiologist is not needed to

make the connection.10 For these reasons, the motion as to informed consent should be denied.




7
  R. Doc 61-13
8
  R. Doc. 63-4; McGrath Deposition pg. 20 ln 6-25, pg. 21 ln. 1, VA 443, VA 1416, . R. Doc. 62-13, ​R.
9
  Exhibit 1- Deposition of Dr. Levin Pg. 27-28
10
   Exhibit 1- Deposition of Dr. Levin pg. 58-60.


                                               Page 3 of 6
       Case 2:18-cv-09253-JCZ-JVM Document 85-2 Filed 11/04/20 Page 4 of 6




     2. Plaintiff has established issues of fact for medical negligence.


        Defendant argues that Dr. Levin stated in his deposition that “there is no need for doctors

to specialize in medicine because he can opine on anything and everything.”11 This is an

unsupported argument and not true. Dr. Levin stated that he does not need to be a cardiologist to

connect known side effects of heart failure with temporal connection of the heart failure

experienced by Mr. Nasset.12

        To the extent that the USA relies on ​Pierson v. USA, that case had zero expert testimony

to support Plaintiff’s position, which is not the case in this matter.13 Both Dr. Levin and Dr. Barr

connects Enbrel’s side effects to congestive heart failure and Dr. Levin connects Mr. Nasset’s

heart failure to Enbrel.14

        Defendant is silent about their expert, Dr. Kushner, a cardiologist, whose report and

research supports Plaintiff’s allegations of negligence. ​Dr. Kushner provides documentation that

a cardiology consult, a baseline echocardiography with ejection fraction, close follow up and

avoidance of 50 mg/week of Enbrel should occur when prescribing Enbrel. There is no medical
                                                                              15
record that indicates any of these treatment suggestions were used.                Mr. Nasset received no

cardiology consultation after prescribing Enbrel, no echocardiography done, no close follow-up

and no avoidance of high doses of Enbrel.16 The medical record instead shows that follow-up

was nine months after the initial appointment with Dr. McGrath and for Dr. ​Emejuaiwe was


11
   R. Doc. 82-2, pg. 3
12
   Exhibit 1- Deposition of Dr. Levin pg. 57-60.
13
   ​ ierson v. United States​, 605 F. App’x 293, 295 (5th Cir. 2015)
    P
14
   Exhibit 1- Deposition of Dr. Levin pg. 57-60, Exhibit 2-Deposition of Meredith Barr, MD pg. 52-53.
15
   R. Doc. 62-6 and R.Doc. 62-12
16
   R. Doc. 62-6 and R.Doc. 62-12


                                               Page 4 of 6
       Case 2:18-cv-09253-JCZ-JVM Document 85-2 Filed 11/04/20 Page 5 of 6




scheduled for one year later.17 There is no mention of an echocardiography, a cardiac consult or

any other precautions involving cardiac care​.18 ​Although perhaps the most striking point is that

there is absolutely no mention of Mr. Nasset being told that patients with a history of heart

failure should avoid​ Enbrel at the 50mg/week dosage which was the dosage he was prescribed. 19



     3. Defendant fails to address the tortfeasor’s admissions as proof of negligence and/or
        lack of informed consent.

          Defendant consistently fails to address the admissions made by the treating physician

whose actions are at issue in this case. Plaintiff sued for negligence and lack of informed consent

over the prescribing and administration of Enbrel which ultimately caused him to have a heart
          20
attack.        The physician who prescribed him Enbrel, Dr. Hugh McGrath, admitted to certain acts

which Plaintiff asserts amounts to negligence such as 1) not reviewing his medical records before

prescribing Enbrel 2) not scheduling a follow up appointment 3) not disclosing the risk that

Enbrel could cause a heart attack 4) not discussing alternative medications.21 ​Humira was

discussed at the appointment and Enbrel was not.22 Plaintiff received Enbrel through the mail

(instead of Humira) and never saw Dr. McGrath again.23

          For these reasons, Plaintiff respectfully requests that this Court deny the Defendant’s

Motion for Summary Judgment.




17
   R. Doc. 62-6 and R.Doc. 62-12
18
   R. Doc. 62-6 and R.Doc. 62-12
19
    R. Doc. 62-13 and R. Doc. 65-4
20
   R. Doc.50-Amended Complaint
21
   R. Doc. 63-4; McGrath Deposition pg. 20 ln 6-25, pg. 21 ln. 1, VA 443, VA 1416, . R. Doc. 62-13, ​R.
Doc. 63-4; McGrath Deposition Page 23 Lines 21-25 Page 24 Line 1
22
   R. Doc. 57-5, R. Doc. 36-2
23
   R. Doc. 57-5, R. Doc. 36-2


                                               Page 5 of 6
Case 2:18-cv-09253-JCZ-JVM Document 85-2 Filed 11/04/20 Page 6 of 6




                                     Respectfully Submitted,
                                     VASQUEZ LAW

                                     _​_/s/Jessica Vasquez​__________
                                     Jessica Vasquez (#27124)
                                     400 Poydras Street, Suite 900
                                     New Orleans, Louisiana 70130
                                     Tel: (504) 571-9582
                                     Fax: (504) 684-1449
                                     jvasquez@vasquezlawoffice.com
                                     ATTORNEY FOR KEN NASSET




                            Page 6 of 6
